Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary

This action is in reply to Applicant’s Amendments and Remarks filed on 1/21/2022. 
Claims 1-4, 6-13, 15-26, 28-33 and 35-36 are pending.
Response to Arguments

Claims 23-26 and 28-31 have been amended and are directed to statutory subject matter. Therefore, the rejections of claims 23-26 and 28-31 under 35 U.S.C. § 101 are withdrawn.
Regarding applicant’s argument on page 13-14 of the remarks that Morigami does not disclose both the first and second syntax elements as claimed in claim 1, FIG. 2, 4 and 13 of Morigami illustrate a first syntax element chroma_format_idc=3 indicating the encoded video data is using 4:4:4 chroma subsampling format and a second syntax element Matrix ID indicating chroma scaling matrices are using for the encoded video data.  The first syntax element chroma_format_idc is different than the second syntax element Matrix ID.
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, at 1316 (Fed. Cir. 2005). See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-13, 15-26, 28-33 and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morigami et al (US 20150043637 A1) in view of Winger (US 20060177143 A1).
             Regarding claim 1, 10, and 23, Morigami discloses a method/device of decoding a bitstream of encoded video data [e.g. FIG. 14 and 16], the method comprising: receiving, from the bitstream of encoded video data, a first syntax element [e.g. FIG. 1-2; syntax; chroma_format_idc] indicating that the encoded video data is encoded using a 4:4:4 chroma subsampling format [e.g. FIG. 2; when chroma_format_idc=3]; in response to the first syntax element indicating that the encoded video data is encoded using the 4:4:4 chroma subsampling format [e.g. FIG. 2, 4 and 13; when chroma_format_idc is 3], receiving, from the bitstream of encoded video data, a second syntax element [e.g. FIG. 3-5 and 13; Matrix ID] indicating chroma scaling matrices [e.g. a matrix IDs to the scaling lists]; wherein the first syntax element is different than the second element, in response to the second element indicating that chroma scaling for the video data, determining a chroma scaling matrix for a block of the encoded video data [e.g. FIG. 15; matrix generator based on scaling list encoded data]; determining a block of chroma transform coefficients for the block [e.g. transform coefficient data] , wherein the block of chroma transform coefficients comprises at least a first chroma transform coefficient and a second chroma transform coefficient [e.g. FIG. 15; transform coefficient data for a TU size 4X4]; determining a quantization parameter (QP) value [e.g. quantization step] for the block of chroma transform coefficients; dequantizing the first chroma transform coefficient of the block of chroma transform coefficients using a first scaling value [e.g. FIG. 15-16; scaling values in scaling lists/matrices] from the chroma scaling matrix and based on the QP value; dequantizing the second chroma transform coefficient of the block of chroma transform coefficients using a second scaling value [e.g. FIG. 15-16; multiple scaling lists/matrices] from the chroma scaling matrix and based on the QP value, wherein the second scaling value is different than the first scaling value; determining a chroma residual block [e.g. FIG. 15; prediction error data] for the block based on the first dequantized chroma transform coefficients and the second dequantized chroma transform coefficient; adding the chroma residual block to a chroma prediction block to determine a decoded chroma block [e.g. FIG. 14; adder 304; e.g. decoded block data]; and outputting decoded video data that includes the decoded chroma block [e.g. FIG. 14; output to 307].  Moreover, Morigami discloses 
              It is noted that Morigami differs to the present invention in that Morigami fails to explicitly disclose a syntax element indicating whether determining chroma scaling matrices are signaled for the encoded video data.
             However, Winger teaches the well-known concept of receiving, from the bitstream of encoded video data [e.g. FIG. 2; bitstream], a syntax element [e.g. FIG. 3 and 5; if custom chroma quantization matrix] indicating whether determining chroma scaling matrices are signaled for the encoded video data [e.g. Fig. 5; 310-314 or 316-320].
             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the decoding system disclosed by Morigami to exploit the well-known transmitting quantization matrix technique taught by Winger as above, in order to provide improved coding efficiency [See Winger; abstract].
             Regarding claim 2, 11, and 24, Morigami and Winger disclose determining the chroma scaling matrix for the block of video data comprises receiving the chroma scaling matrix in a parameter set syntax structure [e.g. Morigami: [0181]; PPS].  
             Regarding claim 3, 12, and 25, Morigami and Winger disclose the parameter set syntax structure comprises an adaptation parameter set syntax structure [e.g. Morigami: [0181]; APS].  
             Regarding claim 4, 13, and 26, Morigami and Winger disclose adding the chroma residual block to the chroma prediction block to determine a reconstructed chroma block [e.g. Morigami: FIG. 14; 304]; and applying one or more filters to the reconstructed chroma block to determine the decoded chroma block [e.g. Morigami: FIG. 14; 305].  
             Regarding claim 6, 15, and 28, Morigami and Winger disclose the block of video data is coded in a separate color plane coding mode [e.g. Morigami: FIG. 2].  
             Regarding claim 7, 16, and 29, Morigami and Winger disclose selecting the first scaling value based on a frequency of the first chroma transform coefficient; and selecting the second scaling value based on a frequency of the second chroma transform coefficient [e.g. Morigami: FIG. 14-16; e.g. transform coefficients’ position corresponding the different frequencies].  

             Regarding claim 9, 18, and 31, Morigami and Winger disclose determining a luma scaling matrix for the block of video data; determining a block of luma transform coefficients [e.g. e.g. Morigami: FIG. 5 and 14-16; Winger: luma transform coefficient data] for the block of video data, wherein the block of luma transform coefficients comprises at least a first luma transform coefficient and a second luma transform coefficient [e.g. e.g. Winger: FIG. 3 and 5]; determining a second quantization parameter (QP) value [e.g. adjusting quantization step] for the block of luma transform coefficients; 1414-964US01Qualcomm Ref. No. 20189558 dequantizing the first luma transform coefficient of the block of luma transform coefficients using a first scaling value from the luma scaling matrix and based on the second QP value [e.g. e.g. Morigami: FIG. 5 and 14-16]; dequantizing the second luma transform coefficient of the block of luma transform coefficients using a second scaling value from the luma quantization matrix and based on the second QP value [e.g. e.g. Morigami: FIG. 5 and 14-16; Winger: FIG. 3 and 5]; determining a luma residual block [e.g. e.g. Morigami: FIG. 5 and 14-16; Winger: FIG. 3 and 5] for the block of video data based on the first dequantized luma transform coefficients and the second dequantized luma transform coefficient; and adding the luma residual block to a luma prediction block to determine a decoded luma block [e.g. e.g. Morigami: FIG. 5 and 14-16], wherein the decoded video data includes the decoded luma block.
             Regarding claim 19, Morigami and Winger disclose the device comprises a wireless communication device, further comprising a receiver configured to receive encoded video data [e.g. Morigami: [0452]; Winger: FIG. 1].  
             Regarding claim 20, Morigami and Winger disclose the wireless communication device comprises a telephone handset and wherein the receiver is configured to demodulate, according to a wireless communication standard, a signal comprising the encoded video data [e.g. Morigami: FIG. 39].  

             Regarding claim 22, Morigami and Winger disclose one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box [e.g. Morigami: FIG. 39-40; Winger: FIG. 1].
	Regarding claim 32-33, this is a encoding method that includes same limitation as in claim 1 and 6 respectively above, the rejection of which are incorporated herein.  Moreover, Morigami discloses an encoding method to generate the bitstream [FIG. 7-10].
	Regarding claim 35-36, this is a encoding device that includes same limitation as in claim 32-33 respectively above, the rejection of which are incorporated herein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
NAGUMO et al (US 20030108099 A1).
Nakamura et al (US 20140105291 A1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483